                Case 3:20-cv-05529-MAT Document 21 Filed 02/05/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   WILMA H.,                                            Civil No. 3:20-CV-05529-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            The parties, acting through their respective counsel, hereby agree and stipulate, pursuant

16   to sentence four of 42 U.S.C. § 405(g), to reverse and remand the above-captioned case for further

17   administrative proceedings. On remand, the Administrative Law Judge will:

18      •     Reevaluate the medical opinion evidence, including the opinions of Drs. Talbot and Packer;

19      •     Order IQ testing to determine whether the claimant has an intellectual disability;

20      •     Take any steps necessary to complete the record and offer the claimant an opportunity for

21            a new hearing;

22      •     Reassess the residual functional capacity consistent with 20 C.F.R. § 416.945 and SSR 96-

23            8p, reevaluate the claimant’s subjective complaints; and continue with the sequential

24            evaluation, as necessary.

     Page 1         ORDER - [3:20-CV-05529-MAT]
               Case 3:20-cv-05529-MAT Document 21 Filed 02/05/21 Page 2 of 2



 1

 2            DATED this 5th day of February, 2021.

 3

 4                                                    A
                                                      Mary Alice Theiler
 5                                                    United States Magistrate Judge

 6

 7

 8   Presented by:

 9   s/ Katherine B. Watson
     KATHERINE B. WATSON
10   Special Assistant United States Attorney
     Office of the General Counsel
11   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
12   Seattle, WA 98104-7075
     Telephone: (206) 615-2139
13   Fax: (206) 615-2531
     katherine.watson@ssa.gov
14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05529-MAT]
